UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5178



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KENNETH N. GIBSON, III, a/k/a KG,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:03-cr-00154-ALL)


Submitted:   February 12, 2007            Decided:   April 13, 2007


Before WILKINS, Chief Judge, and WILKINSON and MOTZ, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston, West
Virginia, for Appellant.       Charles T. Miller, United States
Attorney, Miller A. Bushong, III, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Kenneth N. Gibson, III appeals the revocation of his term of

supervised    release      by   the     district       court     and    the     resulting

sentence.     Finding no error, we affirm.


                                          I.

     In late 2003, Gibson pleaded guilty to distribution of cocaine

base.    He was sentenced to 36 months imprisonment, to be followed

by a three-year term of supervised release.

     Gibson      began   to     serve    his     supervised       release       term    on

October 7, 2005.         Less than two months later, on December 1,

Gibson’s    urine   tested      positive       for    cocaine.         Gibson    had   two

additional positive tests on June 23 and July 7, 2006.                           At that

point, Gibson heeded the advice of his probation officer to enter

a drug treatment program.            The probation officer described Gibson

as doing “moderately well” in the program but noted that Gibson had

missed    four    random      drug    screens        during    the     course    of    his

participation.      J.A. 31.

     In September 2006, Gibson was charged in state court with

sexual assault and burglary.             Shortly thereafter, the probation

officer petitioned for revocation of Gibson’s supervised release,

citing two violations of the conditions of release:                      commission of

a crime and use of a controlled substance.                    Without objection from

the Government, the district court bifurcated the proceedings and

held the petition in abeyance insofar as it related to the state

                                           2
court charges.      The court then proceeded on the drug possession

charges and ruled that Gibson was subject to revocation under 18

U.S.C.A. § 3583(g)(4) (West Supp. 2006) (providing for revocation

of supervised release if the defendant “tests positive for illegal

controlled substances more than 3 times over the course of 1

year”). Although Gibson urged the court to exercise its discretion

not to revoke his supervised release, see 18 U.S.C.A. § 3583(d)

(West     Supp.   2006),   the    court       sentenced   him    to   ten    months

imprisonment.


                                       II.

     Gibson first maintains that the district court failed to

recognize its discretion to except him from mandatory revocation of

supervised    release,     see   id.      We    conclude,   however,    that    the

district court was aware of its discretion and simply declined to

exercise it.

        Section   3583(g)(4)     provides      for   mandatory    revocation     of

supervised release when a defendant has tested positive for illegal

drug use more than three times in the course of a year.                     See id.

§ 3583(g)(4).      However, § 3583(d) requires the court to consider

“whether the availability of appropriate substance abuse treatment

programs, or an individual’s current or past participation in such

programs, warrants an exception ... from the rule of section

3583(g).”     Id. § 3583(d).      Although Gibson brought this provision

to the attention of the district court during the revocation

                                          3
hearing, the court did not explicitly discuss it.                            However, in

ruling on Gibson’s motion for reconsideration, the district court

acknowledged and expressly declined to exercise its discretion

under § 3583(d).

       As an alternative to his claim that the district court was

unaware of its discretion not to revoke his supervised release,

Gibson argues that the court abused its discretion by resting its

decision   solely     on   the     facts   that      constituted       the    basis    for

revocation in the first place.             In essence, Gibson argues that the

district court was required to exercise its discretion because

Gibson was participating in a drug treatment program with moderate

success.    We reject this argument.             Successful participation in a

drug    treatment     program      renders      a    defendant        eligible    for    a

discretionary       denial    of    revocation;           it   does    not    create    an

entitlement. Here, the district court was within its discretion to

conclude    that     the     circumstances          did    not   warrant      denial    of

revocation.


                                       III.

       Gibson next argues that the ten-month sentence imposed by the

district court is “plainly unreasonable,” United States v. Crudup,

461 F.3d 433, 438 (4th Cir. 2006), petition for cert. filed,

No. 06-7631 (U.S. Nov. 3, 2006).               We disagree.

       Gibson does not dispute that the district court properly

calculated the applicable guideline range--8 to 14 months--and

                                           4
sentenced him within it.         He simply maintains that the sentence

imposed   by   the   district    court       is   unreasonable    because   it    is

unnecessary to achieve the goals of imposing a sentence for a

supervised release violation.         See id. at 437-38 (noting that the

purpose of a sentence upon revocation of supervised release is “to

sanction the violator for failing to abide by the conditions of the

court-ordered supervision” (internal quotation marks omitted)). We

conclude, in light of the broad discretion granted to the district

court regarding sentencing upon revocation of supervised release,

that the sentence is not unreasonable.


                                       IV.

       For the reasons set forth above, we affirm.               We dispense with

oral    argument     because    the   facts       and   legal   contentions      are

adequately presented in the materials before us and oral argument

would not aid the decisional process.


                                                                        AFFIRMED




                                         5